IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

HALEY BOWDEN,                            NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D17-1770

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed October 11, 2017.

Amended Petition for Belated Appeal -- Original Jurisdiction.

Haley Bowden, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is granted. Petitioner shall be allowed a belated

appeal from the September 27, 2016, judgment and sentence in Walton County Circuit

Court case number 13000105CFAXMX. Upon issuance of mandate in this cause, a

copy of this opinion shall be provided to the clerk of the circuit court for treatment as

the notice of appeal. See Fla. R. App. P. 9.141(c)(6)(D). If petitioner qualifies for

appointed counsel the trial court shall appoint counsel to represent petitioner on appeal.

ROBERTS, KELSEY, and JAY, JJ., CONCUR.